NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment to the claims, filed on January 6, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s amendment to the specification, filed on January 6, 2022, is acknowledged.
Applicant’s remarks filed on January 6, 2022 in response to the non-final rejection mailed on October 7, 2021 have been fully considered.
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Terminal Disclaimer
The terminal disclaimer filed on January 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,370,648 and 10,793,836 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Ms. Melanie Neely Willis on January 25, 2022. 
Replace the claims filed on January 6, 2022 with the following claim set.

1.	(Canceled)  

2.	(Currently Amended)  An engineered polypeptide comprising an amino acid sequence with at least 90% sequence identity to the amino acid, wherein the amino acid sequence of the engineered polypeptide has aspartate at the position corresponding to amino acid 198 of SEQ ID NO: 8,wherein the valine corresponding to amino acid 283 of SEQ ID NO: 8 is substituted with a different amino acid in the amino acid sequence of the engineered polypeptide, and wherein the engineered polypeptide has imine reductase activity.

3.	(Currently Amended)  The engineered polypeptide of Claim 2, wherein the amino acid sequence of the engineered polypeptide further comprises at least one additional substitution as compared to the amino acidthe group consisting of: X153, X167, X265, X262, X108, X234, X284, X282, X220, X272, X256, X267, X242, X281, X197, X277, X224, and X143.

4.	(Currently Amended) The engineered polypeptide of Claim 2, wherein the amino acid sequence of the engineered polypeptide further comprises at least one additional substitution as compared to the amino acid the group consisting of: X262, X9, X259, X220, X267, X153, X279, X200, X224, X256, X137, X143, X260, X261, X154, X276, and X185.

5.	(Currently Amended)  The engineered polypeptide of Claim 2, wherein the amino acid sequence of the engineered polypeptide further comprises at least one additional substitution as compared to the amino acid the group consisting of: X12, X31, X37, X44, X46, X48, X55, X56, X65, X82, X93, X98, X108, X137, X138, X141, X142, X143, X153, X154, X155, X156, X159, X166, X168, X173, X177, X178, X184, X185, X195, X197, X199, X200, X201, X203, X205, X206, X210, X213, X215, X216, X218, X220, X221, X223, X226, X234, X239, X242, X245, X251, X253, X256, X257, X259, X260, X261, X262, X263, X265, X266, X267, X268, X269, X273, X274, X277, X278, X279, X280, X281, X282, X284, X285, X289, X290, X291, X292, X293, X294, X330, and X349.

6.	(Previously Presented)  The engineered polypeptide of Claim 2, wherein the imine reductase activity comprises converting the ketone substrate

    PNG
    media_image1.png
    171
    230
    media_image1.png
    Greyscale

and the amine substrate 

    PNG
    media_image2.png
    104
    190
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    161
    358
    media_image3.png
    Greyscale

under suitable reaction conditions. 

7.	(Currently Amended)   The engineered polypeptide of Claim 6, wherein the imine reductase activity in converting the ketone and amine substrate compound pair to the an imine reductase polypeptide comprising the amino acid sequence

8-13.	(Canceled)  
 
Specification/Informalities
The objection to the specification is withdrawn in view of the applicant’s instant amendment to the specification. 

Claim Objections
The objection to claims 3-5 is withdrawn in view of the applicant’s instant amendment to claims 3-5 to recite “at least one additional substitution…at a positon selected from”. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 2-7 under 35 U.S.C. 112(b) is withdrawn in view of the applicant’s instant amendments to claims 2 and 6. 

Claim Rejections - 35 USC § 112(a)
The scope of enablement and written description rejections of claims 2-7 under 35 U.S.C. 112(a) is withdrawn in view of the amendment to claim 2 to recite “90% sequence identity”, to recite a combination of mutations at positions 198 and 283, and to recite aspartate at the position corresponding to amino acid 198 of SEQ ID NO: 8.

Claim Rejections - 35 USC § 102
The rejection of claims 2-7 under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (U.S. 2013/0302859 A1; cited on the IDS filed on September 2, 2020; hereafter “Chen”) is withdrawn in view of the applicant’s instant amendment to claim 2 to claim 2 to recite “comprising an amino acid sequence with at least 90% sequence identity to…SEQ ID NO:8”.

Claim Rejections - Double Patenting
The rejection of claims 2-7 on the ground of nonstatutory double patenting as being unpatentable over claims 2-7 of U.S. Patent 10,370,648 B2 is withdrawn in view of the applicant’s submission of a terminal disclaimer.



The rejection of claims 2-7 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent 9,487,760 B2 in view of Chen (supra) is withdrawn in view of the applicant’s instant amendment to claim 2 to recite “comprising an amino acid sequence with at least 90% sequence identity to…SEQ ID NO:8”.

The rejection of claims 2-7 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent 9,695,451 B2 in view of Chen (supra) is withdrawn in view of the applicant’s instant amendment to claim 2 to recite “comprising an amino acid sequence with at least 90% sequence identity to…SEQ ID NO:8”.

Examiner’s Statement of Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The amino acid sequence of SEQ ID NO: 2 of this application is the sequence of wild-type Arthrobacter sp. strain 1C opine dehydrogenase, which does not have imine reductase activity. SEQ ID NO: 8 of this application is SEQ ID NO: 2 with the following mutations: L65M, L65V, V82T, M159Q, L201I, A234C, E256A, K260N, I261H, S262V, Y263C, N277L, and V292E, which mutations confer imine reductase activity. While the Arthrobacter sp. strain 1C opine dehydrogenase to confer imine reductase activity (e.g., the reference of Chen, supra), the prior art of record does not teach or suggest an engineered polypeptide as encompassed by the claims. As such, the engineered polypeptide of claims 2-7 is allowable over the prior art of record. 
In the interest of clarity, it is noted that the applicant states the specification does not disclose a single polypeptide with substitutions at both position 198 and position 283 (instant remarks at p. 6, top). However, taken as a whole, the specification provides adequate descriptive support for the claimed invention. For example, the specification discloses numerous sequences with substitutions at position 283 (see, e.g., Tables 3D-3J) and discloses these sequences with one or more mutations including X198 (paragraph [0182]). Given this combined disclosure, the specification provides adequate descriptive support for the claimed invention and one would have recognized that the applicant was in possession of the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Regarding Quick Path IDS Program
For situations when the applicant needs to file an IDS after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his supervisor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Steadman/Primary Examiner, Art Unit 1656